Citation Nr: 0945359	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-11 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected postoperative prostatic urethral varicosity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to 
November 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his service-connected postoperative 
prostatic urethral varicosity warrants a higher rating.  
Specifically, he contends that the disability requires him to 
wear absorbent materials which must be changed frequently.  

Complicating this case is the fact that the Veteran underwent 
a prostatectomy for prostate cancer in December 2004; he is 
not service connected for that disability.  Unfortunately, 
the VA examinations of record do not provide a sufficient 
basis for the Board to distinguish between the current 
disability associated with the service-connected 
postoperative prostatic urethral varicosity versus that 
attributable to the nonservice-connected prostate 
cancer/prostatectomy.  Thus, another examination is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the current nature and severity of his 
service-connected postoperative prostatic 
urethral varicosity.  The claims file, to 
include a copy of this Remand, must be 
made available to the examiner for review.  
Any indicated evaluations, studies, and 
tests should be conducted.  

The examiner should identify the nature 
and severity of all current manifestations 
of the Veteran's service-connected 
postoperative prostatic urethral 
varicosity, to include the frequency and 
severity of any urinary tract infections, 
renal dysfunction, voiding dysfunction, 
urine leakage, urinary frequency, and 
obstructed voiding.  The examiner should 
specify which symptoms are manifestations 
of the Veteran's postoperative prostatic 
urethral varicosity and which are 
attributable to his nonservice-connected 
residuals of prostate cancer, status post 
prostatectomy.  If the symptoms cannot be 
separated, the examiner must so indicate.  
See Mittleider v. West, 11 Vet. App. 181 
(1998). 

All opinions expressed should be 
accompanied by supporting rationale.  

2.  Following the above, the RO should 
readjudicate the Veteran's increased 
rating claim in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal remains denied, 
the RO should furnish to the Veteran and 
his representative an appropriate 
supplemental SOC (SSOC) and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


